Citation Nr: 0416097	
Decision Date: 06/21/04    Archive Date: 06/30/04

DOCKET NO.  99-24 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than May 28, 1997 
for the award of a 20 percent disability rating for status 
post chip fracture of the medial malleolus of the left ankle 
with degenerative changes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service from November 1974 to October 
1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

The September 1998 rating decision awarded a 10 percent 
disability rating for the left ankle disability effective 
from May 28, 1997.  The veteran appealed that decision.  In a 
March 2000 rating action, the RO increased the disability 
rating to 20 percent, effective from the same date.  In a 
February 2001 decision on appeal, the Board denied 
entitlement to an increased disability rating, but remanded 
the effective date issue for the RO to adjudicate the 
inextricably intertwined claim of clear and unmistakable 
error in a prior rating decision.  On return from the RO, in 
January 2003, the Board issued a decision in which it found 
no clear and unmistakable error in the November 1985 rating 
decision and denied an effective date earlier than May 28, 
1997 for the award of the 20 percent rating for the left 
ankle disability.  The veteran appealed that decision to the 
U. S. Court of Appeals for Veterans Claims (Court).  

In a December 2003 Joint Motion for Partial Remand, the 
parties specified that the veteran was not pursuing an appeal 
on the issue of clear and unmistakable error, but sought a 
remand on the earlier effective date issue for considerations 
related to the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002).  The Court's December 
2003 Order vacated that portion of the Board decision that 
denied an earlier effective date for the 20 percent rating 
for the left ankle disability and remanded the matter to the 
Board.  By letter dated in February 2004, the Board advised 
the veteran that he had additional time in which to 
supplement the evidence and argument before the Board.  The 
Board received the veteran's response in March 2004 and the 
representative's response in April 2004.  The case is again 
ready for Board consideration.       

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will contact you if 
further action is required on your part.


REMAND

The VCAA was enacted during the course of this appeal.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) 
(regulations promulgated to implement the statutory changes).  
Among other things, it expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  Specifically, the VCAA 
provides that, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information or evidence should be 
provided by the claimant and what information or evidence VA 
will attempt to obtain on the claimant's behalf. Id. 

As discussed in the Joint Motion for Partial Remand, review 
of the claims folder fails to reveal notice from the RO to 
the veteran that complies with VCAA requirements with respect 
to the particular issue on appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  Cf. VAOPGCPREC 8-2003 (if, in response 
to notice of a decision on a claim for which VA has already 
provided notice pursuant to 38 U.S.C.A. § 5103(a), VA 
receives a notice of disagreement that raises a new, 
"downstream" issue, i.e., effective date, increased rating 
after an initial award of service connection, VA is not 
required to provide 38 U.S.C.A. § 5103(a) notice with respect 
to that new issue).  Therefore, a remand to the RO is 
required in order to correct this deficiency.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

Accordingly, the case is REMANDED for the following action:

The RO should notify the veteran and his 
representative of any information or lay 
or medical evidence not previously 
provided that is necessary to 
substantiate the claim on appeal and of 
what information or evidence the veteran 
should provide and what information or 
evidence VA will attempt to obtain on his 
behalf.  The notice must comply with 
38 U.S.C.A. § 5103(a), Quartuccio v. 
Principi, Charles v. Principi, and any 
other applicable legal precedent.  The RO 
should allow the appropriate period of 
time for response.  

If additional evidence is received or 
secured following issuance of the above 
notice, the RO should readjudicate the 
issue on appeal.  If the disposition 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.   

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


